DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 8,573,877 Klaus Pape (‘Pape hereafter), 
U.S. 3,221,527 G. W. Roehrs (‘Roehrs hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 9 - 28 are allowed. 
Claims 1 – 8 have been canceled.

Allowable Subject Matter
Claim[s] 9 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show: “removing the surface-hardened layer at least in the neck region and/or the fastening section; and oxidizing the semi-finished ball stud product.”  

A method for producing a ball stud with a joint ball and a shank (‘Pape, Clm 1, forming a ball joint with the bearing shell), and the shank (‘Pape, #2 (shaft area/ shank) comprises at least a neck region (‘Pape, #3 (neck area/ neck region) adjoining the joint ball (‘Pape, #1 (joint ball)) and a fastening section (‘Pape, -A- Figure (below)), ‘Pape teaches surface hardening through a thermochemical process, Col. 3, ln 55 - 60.
However, ‘Pape, does not teach: plastically shaping a semi-finished ball stud product; mechanically machining the semi-finished ball stud product , rolling the surface of the joint ball, and thermochemically hardening the surface of the semi-finished ball stud product. Futher, ‘Pape does not teach: removing the surface-hardened layer at least in the neck region and/or the fastening section.
‘Roehrs, teaches: plastically shaping a semi-finished ball stud product (‘Roehrs, Abst); mechanically machining the semi-finished ball stud product (‘Roehrs, Col 1, ln 37 – 39, teaches a minimum amount of material removing machining operations); rolling the surface of the joint ball (‘Roehrs, Col. 4, ln 16 – 34, Col. 4, ln 52 – 57, Clm 2, various parts of the joint ball are rolled); 
‘Roehrs, does not teach: removing the surface-hardened layer at least in the neck region and/or the fastening section.
Neither of these references provides: “removing the surface-hardened layer at least in the neck region and/or the fastening section.  Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 10 - 28, are also allowed because they are dependent on claim 9.  


[AltContent: textbox (-A-)][AltContent: arrow][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    367
    485
    media_image1.png
    Greyscale

U.S. 8,573,877 Figure




Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
01/31/2022